Citation Nr: 1031672	
Decision Date: 08/24/10    Archive Date: 09/01/10

DOCKET NO.  06-20 835	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South 
Carolina


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for 
right foot hallux valgus with surgical repair. 

2.  Entitlement to an initial rating in excess of 10 percent for 
left foot hallux valgus with surgical repair.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jennifer R. White, Associate Counsel




INTRODUCTION

The Veteran served on active duty from August 1985 to July 2005.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from a November 2005 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina.


FINDINGS OF FACT

1.  The Veteran's right foot hallux valgus has been surgically 
corrected and is manifested by limitation of motion of the first 
metatarsalphalangeal joint; the surgical scarring is not 
productive of any symptoms or impairment; and the service-
connected impairment of the right foot is not more than moderate.

2.  The Veteran's left foot hallux valgus has been surgically 
corrected and is manifested by limitation of motion of the first 
metatrsophalangeal joint; the surgical scarring is not productive 
of any symptoms or impairment; and the service-connected 
impairment of the left foot is not more than moderate.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 10 percent 
for right foot hallux valgus with surgical repair have not been 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 
4.71a, Diagnostic Codes 5280, 5284 (2009). 

2.  The criteria for an initial rating in excess of 10 percent 
for left foot hallux valgus with surgical repair have not been 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 
4.71a, Diagnostic Codes 5280, 5284 (2009). 
 



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified in 
pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 
2009), and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2009), provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is not 
required to provide assistance to a claimant if there is no 
reasonable possibility that such assistance would aid in 
substantiating the claim. They also require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate the 
claim.  As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  

Although the regulation previously required VA to request that 
the claimant provide any evidence in the claimant's possession 
that pertains to the claim, the regulation has been amended to 
eliminate that requirement for claims pending before VA on or 
after May 30, 2008.

The Board also notes that the United States Court of Appeals for 
Veterans Claims (Court) has held that the plain language of 38 
U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to 
the VCAA be provided "at the time" that, or "immediately after," 
VA receives a complete or substantially complete application for 
VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 
112, 119 (2004).  The Court further held that VA failed to 
demonstrate that "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 107-
330, § 401, 116 Stat. 2820, 2832) (providing that '[i]n making 
the determinations under [section 7261(a)], the Court 
shall...take due account of the rule of prejudicial error')."

The timing requirement enunciated in Pelegrini applies equally to 
the initial-disability-rating and effective-date elements of a 
service-connection claim. Dingess v. Nicholson, 19 Vet. App. 473 
(2006).

The record reflects that the Veteran was provided with the notice 
required under the VCAA in letters mailed in August 2004 and 
March 2006.  Although adequate notice was not provided until 
after the initial adjudication of the claims, the Board finds 
that there is no prejudice to the Veteran in proceeding with the 
issuance of a final decision.  See Bernard v. Brown, 4 Vet. App. 
384, 394 (1993).  In this regard, the Board notes that following 
the provision of the required notice and the receipt of all 
pertinent evidence, the originating agency readjudicated the 
claims in December 2006.  There is no indication or reason to 
believe that the ultimate decision of the originating agency on 
the merits of either claim would have been different had complete 
VCAA notice been provided at an earlier time.  See Overton v. 
Nicholson, 20 Vet. App. 427, 437 (2006) (A timing error may be 
cured by a new VCAA notification followed by a readjudication of 
the claim).  

The record also reflects that service treatment records have been 
obtained and that the Veteran has been afforded appropriate VA 
examinations.  The Veteran submitted various lay statements 
indicating the severity of his condition.  Neither the Veteran 
nor his representative has identified any other evidence that 
could be obtained to substantiate either claim.  The Board also 
is unaware of any such outstanding evidence.  Therefore, the 
Board is satisfied that the originating agency has complied with 
the duty to assist requirements of the VCAA and the pertinent 
implementing regulation.

Accordingly, the Board will address the merits of the claims.

Legal Criteria

Disability evaluations are determined by the application of the 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4 (2009).  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity resulting 
from diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321(a), 4.1 (2009).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, to 
perform the normal working movements of the body with normal 
excursion, strength, speed, coordination and endurance. 
Functional loss may be due to the absence or deformity of 
structures or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior in undertaking the motion.  Weakness is as important as 
limitation of motion, and a part that becomes painful on use must 
be regarded as seriously disabled.  38 C.F.R. § 4.40 (2009). 
 
With respect to joints, in particular, the factors of disability 
reside in reductions of normal excursion of movements in 
different planes.  Inquiry will be directed to more or less than 
normal movement, weakened movement, excess fatigability, 
incoordination, pain on movement, swelling, deformity or atrophy 
of disuse.  38 C.F.R. § 4.45 (2009). 
 
The intent of the Rating Schedule is to recognize actually 
painful, unstable or malaligned joints, due to healed injury, as 
entitled to at least the minimum compensable rating for the 
joint.  38 C.F.R. § 4.59 (2009). 
 
The evaluation of the same disability under various diagnoses is 
to be avoided.  38 C.F.R. § 4.14 (2009).  38 C.F.R. § 4.14 does 
not preclude the assignment of separate evaluations for separate 
and distinct symptomatology where none of the symptomatology 
justifying an evaluation under one diagnostic code is duplicative 
of or overlapping with the symptomatology justifying an 
evaluation under another diagnostic code.  Esteban v. Brown, 6 
Vet. App. 259, 262 (1994). 

Where there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.

The Rating Schedule provides that unilateral hallux valgus will 
be rated 10 percent disabling if it has been operated upon with 
resection of the metatarsal head, or if it is so severe as to be 
the equivalent to the amputation of the great toe.  38 C.F.R. § 
4.71a, DC 5280. 

Foot injuries may be evaluated under 38 C.F.R. § 4.71a, 
Diagnostic Code 5284, which provides that a 10 percent evaluation 
is warranted if the disability is moderate, a 20 percent 
evaluation is warranted if the disability is moderately severe 
and a 30 percent evaluation is warranted if the disability is 
severe. 

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits under 
laws administered by the Secretary.  The Secretary shall consider 
all information and lay and medical evidence of record in a case 
before the Secretary with respect to benefits under laws 
administered by the Secretary.  When there is an approximate 
balance of positive and negative evidence regarding any issue 
material to the determination of a matter, the Secretary shall 
give the benefit of the doubt to the claimant.  38 U.S.C.A. § 
5107 (West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 
53 (1990).  To deny a claim on its merits, the evidence must 
preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 
518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (2009) and 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has 
reviewed all evidence of record pertaining to the history of the 
Veteran's service-connected disabilities.  The Board has found 
nothing in the historical record which would lead to the 
conclusion that the current evidence of record is not adequate 
for rating purposes.  Moreover, the Board is of the opinion that 
this case presents no evidentiary considerations which would 
warrant an exposition of remote clinical histories and findings 
pertaining to the disabilities.

Turning to the evidence of record, the Veteran submitted various 
lay statements dated in April 2005 from friends indicating that 
he had problems with his work due to his bilateral foot 
disability and was unable to play with his small children.  

The Veteran was afforded a VA examination during October 2005.  
The Veteran indicated that he had bilateral bunionectomies during 
2004.  The Veteran wore orthotics but denied any current 
injections, physical therapy or medications.  The Veteran denied 
constant pain, weakness or fatigability; his disability did not 
affect his standing; but when standing more than 30 minutes, he 
would notice pain in his great toes; walking more than one mile 
affected his condition; flare-ups occurred every day lasting for 
one or two hours at a moderate level of severity.  The Veteran 
reported that his disability did not impact his occupation as he 
generally sat but he did avoid some recreational activities due 
to his disability.  The physical examination revealed no corns, 
calluses or edema; bilateral great toes had a 10-degree valgus 
deformity; pulses were 2+ and symmetrical; foot posture and 
standing were midline; gait was normal; there was no tenderness 
or pain on manipulation of the Achilles tendon; and no calcaneal 
varus or valgus laxity.  The Veteran was diagnosed with bilateral 
hallux valgus with surgical repair.  There was additional 
information provided in the examination report concerning the 
Veteran's bilateral pes planus and bilateral toenail fungus; the 
Veteran was subsequently denied service connection for these 
conditions.  

The Veteran submitted lay statements during April 2005 from 
various family and friends indicating that he had pain in his 
feet; he could not drive due to the pain in his feet at times; he 
had problems playing with his small child; he had difficulties 
performing activities of daily living such as grass cutting and 
weeding due to the pain in his feet; he had taken time off of 
work in order to see a doctor or due to pain; and he had problems 
with work and needed help on a regular basis.
 
An April 2006 VA treatment record indicates that the Veteran 
requested special shoes due to the pain in his feet.  The 
examiner indicated that the Veteran had bunion deformity, status 
post repair, with well healed surgical scars at the base of the 
great toes and limited range of motion of the great toes.  An 
April 2006 physician consult indicates that the Veteran 
complained of experiencing constant pain of his feet at his job 
as a range technician with bilateral foot pain worse with 
constant standing, at 8 out of 10.  The Veteran was noted as 
having normal balance; ambulating independently without devices 
or deviations; with diminished range of motion of the bilateral 
first metatarsalphalangeal joints; bilateral pes planus; no 
hammer, mallet, or claw toes; and no calluses or ulcerations.  
The prosthetics request indicates that the provisional diagnosis 
for which the orthotics were ordered was congenital pes planus; 
the problems noted were pes planus and decreased mobility of the 
bilateral 1st metatarsal joint resulting from prior surgery.

The Veteran was afforded an additional VA examination during 
November 2006.  The Veteran indicated that he developed bilateral 
first metatarsophalangeal
joint pain during 1987; with no particular injury.  The Veteran 
reported that his special shoes from orthotics seemed to help his 
condition.  There was no other treatment indicated.  The Veteran 
reiterated that his feet affected his usual occupation in that he 
had pain when climbing up and down steps and he could not stand 
for prolonged periods; he had increased pain in his feet if he 
stood for more than ten minutes or walked more than 50 meters.  
The Veteran indicated that he could not play with his children 
and could not run.  He additionally denied flare-ups.

The Board notes that the Veteran was initially rated by the RO as 
10 percent disabling under Diagnostic Code 5283, which provides 
that a 10 percent evaluation is warranted for moderate malunion 
or nonunion of tarsal or metatarsal bones.  A 20 percent 
evaluation is warranted for moderately severe malunion or 
nonunion of tarsal or metatarsal bones.  

Foot injuries may be evaluated under 38 C.F.R. § 4.71a, 
Diagnostic Code 5284, which provides that a 10 percent evaluation 
is warranted if the disability is moderate, a 20 percent 
evaluation is warranted if the disability is moderately severe 
and a 30 percent evaluation is warranted if the disability is 
severe.

The Board notes that the most relevant Diagnostic Code is 5280 
which provides a maximum 10 percent disability rating for 
unilateral hallux valgus.  The 10 percent rating under this code 
contemplates severe hallux valgus and impairment equivalent to 
amputation of the great toe.  

In this case, a rating in excess of 10 percent is not warranted 
for malunion or nonunion of the tarsal or metatarsal bones.  The 
evidence does not indicate the presence of malunion or nonunion 
of the tarsal or metatarsal bones. 

Additionally, the evidence does not indicate that the service-
connected disability of either foot has resulted in more than 
moderate overall impairment of either foot.  In this regard, the 
Board notes that the service-connected disability of each foot is 
limited to the great toe.  While the Veteran has other disorders 
of his feet, those disorders are not for consideration in rating 
the service-connected disabilities.  Moreover, during the 
Veteran's October 2005 VA examination, the Veteran's gait was 
normal.  Additionally, VA treatment notes indicate normal balance 
and independent ambulating without devices or deviations.  

The Board has considered whether there is any other schedular 
basis for granting these claims but has found none.  In 
particular, the Board notes that the evidence shows that the 
surgical scare are not productive of any symptoms or impairment 
so a separate or higher rating based for the surgical scars is 
not warranted.

Consideration has been given to assigning a staged rating; 
however, at no time during the period in question has either 
disability warranted a rating higher than 10 percent.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).

The Board has also considered the doctrine of reasonable doubt 
but has determined that it is not applicable to the claim because 
the preponderance of the evidence is against the claim.

The Board has also considered whether this case should be 
referred to the Director of the VA Compensation and Pension 
Service for extra-schedular consideration under 38 C.F.R. § 
3.321(a) (2009).  In determining whether a case should be 
referred for extra-schedular consideration, the Board must 
compare the level of severity and the symptomatology of the 
claimant's disability with the established criteria provided in 
the rating schedule for disability.  If the criteria reasonably 
describe the claimant's disability level and symptomatology, then 
the disability picture is contemplated by the rating schedule, 
the assigned evaluation is therefore adequate, and no referral 
for extra-schedular consideration is required.  See Thun v. 
Peake, 22 Vet. App. 111, 115 (2008).

Here, the record reflects that the Veteran has not required 
frequent hospitalizations for either disability and that the 
manifestations of each disability are consistent with those 
contemplated by the schedular criteria.  Accordingly, the Board 
has concluded that referral of this case for extra-schedular 
consideration is not in order.


ORDER

Entitlement to an initial rating in excess of 10 percent for 
right foot hallux valgus with surgical is denied. 

Entitlement to an initial rating in excess of 10 percent for left 
foot hallux valgus with surgical repair is denied.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


